slDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebenberg et al. (U.S. Patent # 6746019).

Regarding Claim 1, Liebenberg discloses a seal device (fig 1) that seals between a housing (26) and a rotation shaft passing through the housing (34), the seal device being characterized by comprising:



Regarding Claim 2, Liebenberg discloses the seal device, characterized in
that the aligning means includes a first magnet arranged in the housing (24 in 26), the first magnet having a magnetic pole face directed in the radial direction (pole face of 24 in the radial direction), and a second magnet arranged in the floating ring (22 in 18), the second magnet having a magnetic pole face directed in the radial direction (pole face of 22 in the radial direction), and

the first magnet and the second magnet are arranged so that the same poles oppose each other (same poles oppose each other as 20 and 22 repel and urge 18 away from 26, Col 4, Lines 31 – 34).

Regarding Claim 3, Liebenberg discloses the seal device, characterized in 
that magnetic pole adjacent faces of the first magnet and the second magnet where the N pole and the S pole are adjacent to each other are surrounded by a non-magnetic material (24 contains non-magnetic material, fig 1).


Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 107588199).

Regarding Claim 1, Wu discloses a seal device (fig 1) that seals between a housing (21) and a rotation shaft (22) passing through the housing (21), the seal device being characterized by comprising:

a floating ring (seal 13) arranged with a gap with respect to the rotation shaft (gap between 13 and 21), the seal device being characterized in that the floating ring includes an aligning means (3, 4) that contactlessly aligns a position of the floating ring (3, 4 with magnets aligns position of 13).

Regarding Claim 2, Wu discloses the seal device, characterized in
that the aligning means includes a first magnet arranged in the housing (3 in 21), the first magnet having a magnetic pole face directed in the radial direction (pole face of 3 in the radial direction), and a second magnet arranged in the floating ring (4 in 13), the second magnet having a magnetic pole face directed in the radial direction (pole face of 4 in the radial direction), and

the first magnet and the second magnet are arranged so that the same poles oppose each other (3 and 4 repel as same poles repel each other).

Regarding Claim 3, Wu discloses the seal device, characterized in 
.

    PNG
    media_image1.png
    791
    799
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675